          Case 1:19-cv-07131-ALC Document 93 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDREA TANTAROS,                                                       9/9/2021

                                                      Case No. 1:19-cv-07131-ALC
               Petitioner,
        -against-                                     ORDER GRANTING
                                                      SUBSTITUTION OF COUNSEL
 FOX NEWS NETWORK, LLC, THE                           FOR DEFENDANTS FOX NEWS
 ESTATE OF ROGER AILES, WILLIAM                       NETWORK, LLC, SUZANNE
 SHINE, SUZANNE SCOTT, DIANNE                         SCOTT, DIANNE BRANDI, AND
 BRANDI, AND IRENA BRIGANTI,                          IRENA BRIGANTI

                                Respondents.


       Upon consideration of the Notice of Substitution of Counsel for Defendants Fox News

Network, LLC, Suzanne Scott, Dianne Brandi, and Irena Briganti, filed September 7, 2021 and the

Court’s consideration of said Notice, it is hereby:

       ORDERED that the appearances of Matthew W. Lampe and Kristina A. Yost for

Defendants Fox News Network, LLC, Suzanne Scott, Dianne Brandi, and Irena Briganti are

withdrawn and they shall be removed from all service lists pertaining to this action. Defendants

Fox News Network, LLC, Suzanne Scott, Dianne Brandi, and Irena Briganti will continue to be

represented by Paul Evans, who has already entered his appearance in this matter.



Dated: 9/9/2021
       ______________
                                                      ___________________________
                                                         Hon. Andrew L. Carter, Jr.
                                                        United States District Judge
